UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7059



In Re:   OKANG KAREEM ROCHELLE,



                                                           Petitioner.


                 On Petition for Writ of Mandamus.
                         (5:07-hc-02014-BR)


Submitted:   August 3, 2007                 Decided:   August 14, 2007


Before MICHAEL and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Okang Kareem Rochelle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Okang Kareem Rochelle, a federal inmate, petitions this

court for a writ of mandamus.             Rochelle’s petition challenges a

February    15,   2007    order   from    the     Eastern   District     of   North

Carolina.    That order denied a pro se motion filed by Rochelle in

which he (1) requested that his August 6, 2007 civil commitment

hearing be held, not by video conference, but in open court; (2)

requested copies of the discovery motion in his underlying criminal

case; (3) requested the Public Defenders’ Office to be removed from

his case; (4) challenged the adequacy of his evaluations at the

Federal Medical Center at Butner, North Carolina; and (5) requested

that he be released from the Federal Medical Center so that he

could acquire resources to hire private counsel and mount his

defense.

            Rochelle’s mandamus petition reasserts claims raised in

his pro se motion.       With respect to his request to be released from

Butner Medical Center, Rochelle fails to demonstrate a clear

entitlement to a writ of mandamus on this request.              See In re First

Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

Finally, Rochelle’s remaining claims are not cognizable in a

petition for writ of mandamus.                Accordingly, although we grant

Rochelle’s    motion     to   proceed    in     forma   pauperis,   we   deny   his

petition for writ of mandamus.           We also deny Rochelle’s motion to

stay the civil commitment hearing.              In light of this disposition,


                                        - 2 -
Rochelle’s motion to expedite is denied as moot.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and oral

argument would not aid the decisional process.



                                                         PETITION DENIED




                                  - 3 -